WALKER, P. J.
While it is beyond- the scope of an agent’s authority to bind his principal by admissions or declarations having reference to bygone transactions, and for this reason such admissions or declarations may not be proved against the principal (Western Newspaper Union v. Judson, 1 Ala. App. 615, 55 South. 1026), yet this rule is not to be given such effect as to exempt the testimony of the agent, when offered by his principal in his own behalf, from being impeached in a manner that would be permissible in the case of a witness who bears no such relations to the party in whose behalf he testifies. A very common method of impeaching the credit of a witness is by proof that he made statements out of court, relative to the subject-matter of the suit, contrary to what he has testified at the trial.—Holley v. State, 105 Ala. 100, 17 South. 102; Steinhardt v. Bell, 80 Ala. 212; Jones on Evidence, § 845.
*407The plaintiff, in support of the averments of his complaint, having offered evidence tending to prove the delivery to the defendant of two hales of cotton, the issuance by the defendant of a bill of lading for the two bales, and its failure to deliver one of them to the consignee, the defendant examined as a witness in its behalf its station agent, whose testimony was to the effect that only one bale of cotton was received or shipped, and that the plaintiff had consented that the bill of lading be changed after it was issued, so as to show that such was the fact. Under the rule above stated, it was permissible for the plaintiff, the proper predicate having been laid, to prove that the witness had made statements out of court in reference to the matter which were inconsistent with his testimony. It is not a ground for denying the right of the plaintiff to introduce such evidence for the purpose of impeaching the credit of the witness that proof of such statements by the witness would not have been admissible as primary evidence against the party in whose behalf he testified. It was the act of the defendant itself, in offering the testimony of its station agent, that opened the door to the introduction of evidence, for the purpose of impeaching that testimony, of contradictory statements made by him out of court in reference to the matter about which he testified. The court was not in error in overruling the defendant’s objections to that evidence. Plainly the finding of the court was supported by competent evidence. We discover no error in the record.
Affirmed.